Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are presented and pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1;
In line 4, the phrase “corresponding to” is vague and indefinite, since no functional or operational correspondence between signals are provided/supported by the claimed recitation (i.e., what does connection of the host has anything to do with initial and/or first signals, other than a connection happened after?).
In lines 3-5, the intended meanings of “initial command signal” & “first completion signal”, in terms of their functions/operations, are unstated, unclear 
In lines 3-7, it is unclear and unstated as to where the signals are received from and whether/how the host is connected to the device (e.g., “configured to communicate with the host); therefore, the metes and bounds of the recitations are unclear from the claimed recitations.
In line 6, the phrase “host that has been detected based on the initial command signal and the first completion signal” lacks proper and clear antecedent basis (i.e., who or what sent the initial and completion signal?).
In line 8, the phrase intended meaning of the “second completion signal” is vague and indefinite from the context of the claimed recitation (i.e., completion of what?).
In line 10, the phrase “first completion signal is received in response to the second completion signal” lacks proper and clear antecedent basis. 
In lines 5 and 8, the respective intended meanings of “detection logic…transmit a detection signal” & “transmitting logic…completion signal” is confusing since the detection logic and the transmitting logic performs the same function/operation of transmit/transmitting limitations; in addition, the detecting logic of line 3 also performs receiving function/operation.
In claim 10;
In line 3, it is unclear as to who or what performs/supports the “detecting” limitation.
In lines 3-5, it is unclear and unstated as to whether/how the “host transmits”, “frames has been transmitted”, “a signal transmission policy”, “host policy”, “first completion signal” & “a certain number of data frames” are interrelated or inter-coupled in the context of the claimed method.  In addition, the phrase “data frames has been transmitted” lacks proper and clear antecedent basis.
In line 6, it is unclear as to who or what performs/supports the “transmitting and receiving” limitations; it is unclear as to where the data frames are transferred to and from.
In line 10, the intended meaning of “transmitting or receiving a command to transmit and receive at least one of data frames in the second phase” is vague and indefinite in the context of the claimed invention (i.e., transmitting or receiving …transmit and receive?). In addition it is unclear as to who or what transmit and/or receive recitations.
In claim 18;
In lines 1-3, it is unclear and unstated as to how the “target device”, “initiator” & “SAS” are functionally and operationally interconnected perform operations.
In line 4, it is unclear as to who or what performs/supports the “transmitting” limitation.
In line 5, the phrase “receiving … received from the initiator” is unclear and unstated as to who or what performs the receiving and received function/operation.
In lines 4-6, the functional/operational interconnections between the “connection request signal”, “a connection response signal”, “initial command signal” & “a target device” between the “device”, “SAS” & “initiator” are unclear and unstated from the claimed invention.
In line 7, the phrase “corresponding to the initial command signal is received from the initiator” lacks proper and clear antecedent basis.
In line 11, the phrase “corresponding to the initial command signal is not received from the initiator” lacks proper and clear antecedent basis.
In claim 21;
In line 3, the phrase “corresponding to” is vague and indefinite, since no functional or operational correspondence between signals are provided/supported by the claimed recitation (i.e., what does connection of the host has anything to do with initial and/or first signals, other than a connection happened after?).
	In line 4, the “device” lacks proper and clear antecedent basis.
In lines 4-8, it is unclear and unstated as to whether and how the “host”, “first policy” & “second policy” are functionally and operationally interconnected to the rest of the claimed recitations, such as “signals”.
In line 7, the phrase “transmit a detection signal based on the detected signal” is vague and indefinite in the context of the recited claimed invention 
In lines 11-12, the phrase “host transmits the first completion signal to the device after a plurality of data frames are transmitted from the host to the device” lacks proper and clear antecedent basis.
In lines 14-15, the phrase “host transmits the first completion signal to the device after the host receives the second completion signal from the device” lacks proper and clear antecedent basis.
In claims 1, 10, 18 & 21, the clear metes and bounds of the recited claimed invention(s) are unclear & unstated from the claimed invention(s), since the important interconnecting (i.e., operational, functional and structural inter-coupling details of the limitations such as signals, devices, “a host”, “policy”, correspondences & etc.) details are not disclosed or supported by the recited claimed invention.  In addition, the claimed invention does not clearly support the intended meaning of “signal” types (i.e., initial command, completion, detection & transmission policy) from the context of the claimed invention (e.g., initial of/from what or completion of what?), since the recited claimed invention does not clearly support the actual meaning of the signal types.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by MTSUO et al. (US 2012/0151101 A1).
As best understood by the examiner, due to the numerous unclarities of the recited claimed invention, the claimed invention is a method/device for communicating between devices using handshake protocol signals.  Clearly, the MATSUO reference, in figures 3-9 with accompanying description teaches the best understood claimed invention.  Therefore, the recited claimed invention is clearly anticipated by the teachings of the MATSUO reference.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Galloway (US 7,664,896 B2).
As best understood by the examiner, due to the numerous unclarities of the recited claimed invention, the claimed invention is a method/device for communicating between devices using handshake protocol signals.  Clearly, the Galloway reference, in figures 6-11 with accompanying description teaches the best understood claimed invention.  Therefore, the recited claimed invention is clearly anticipated by the teachings of the Galloway reference.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by More et al. (US 9,436,412 B2).
As best understood by the examiner, due to the numerous unclarities of the recited claimed invention, the claimed invention is a method/device for communicating between devices using handshake protocol signals.  Clearly, the More reference, in figures 1 & 5-7 with accompanying description teaches the best understood claimed invention.  Therefore, the recited claimed invention is clearly anticipated by the teachings of the More reference.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Okita (US 9,442,657 B2).
As best understood by the examiner, due to the numerous unclarities of the recited claimed invention, the claimed invention is a method/device for communicating between devices using handshake protocol signals.  Clearly, the Okita reference, in figures 1-2 with accompanying description teaches the best understood claimed invention.  Therefore, the recited claimed invention is clearly anticipated by the teachings of the Okita reference.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by MYOUGA (US 2017/0262230 A1).
As best understood by the examiner, due to the numerous unclarities of the recited claimed invention, the claimed invention is a method/device for communicating between devices using handshake protocol signals.  Clearly, the MYOUGA reference, in .

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tamura et al. (US 2005/0076162 A1).
As best understood by the examiner, due to the numerous unclarities of the recited claimed invention, the claimed invention is a method/device for communicating between devices using handshake protocol signals.  Clearly, the Tamura reference, in figures 2-6 with accompanying description teaches the best understood claimed invention.  Therefore, the recited claimed invention is clearly anticipated by the teachings of the Tamura reference.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dunstan et al. (US 2016/0378971 A1).
As best understood by the examiner, due to the numerous unclarities of the recited claimed invention, the claimed invention is a method/device for communicating between devices using handshake protocol signals.  Clearly, the Dunstan reference, in figure 2 with accompanying description teaches the best understood claimed invention.  Therefore, the recited claimed invention is clearly anticipated by the teachings of the Dunstan reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.